UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 11, 2011 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-18516 51-0002090 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 664 Churchmans Road, Newark, Delaware (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 302-453-6900 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01Other Events On April 11, 2011, Artesian Water Company, Inc. (“Artesian Water”), the principal subsidiary of Artesian Resources Corporation, filed a request with the Delaware Public Service Commission to implement new rates to meet a requested increase in revenue of 19.45%, or approximately $10.9 million, on an annualized basis.The new rates are designed to support Artesian Water’s ongoing capital improvement program and to cover increased costs of operations, including chemicals and fuel, electricity, taxes, labor and benefits.Artesian Water anticipates implementing a portion of the requested increase as a temporary rate under bond 60 days from the filing date, up to the statutory limit of $2.5 million on an annual basis, until permanent rates are decided by the Delaware Public Service Commission.Artesian Water’s last request to implement new rates was filed in April 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARTESIAN RESOURCES CORPORATION Date:April15, 2011 By:/s/ David B. Spacht David B. Spacht Chief Financial Officer
